Order entered September 9, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00426-CR

                     JAVEON DEROID DALCOURZUBER, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                            Trial Court Cause No. F15-10957-J

                                            ORDER
        Before the Court is appellant’s September 5, 2019 motion to extend time to file his brief.

We GRANT the motion and ORDER the brief received with the motion filed as of the date of

this order.


                                                      /s/   LANA MYERS
                                                            JUSTICE